                    Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 1 of 42
ÂO   106   (Rcv 04/10) Applicatron {br a Sc'arch W¡rrant                                                                         Frtffim
                                             uNtrnn srares Dlsrrucr                                     couRT AUû " I 20li
                                                                           fbr the                                        tlerK, U.S. Distriot & Bdnhl llpiijY
                                                                                                                         Corrrls f or the t)islrict of 0olttltthiir
                                                                   District of Columbia

                  In the Matter of the Search        of
            (lìriefly ¿l¿sç¡'¡6e the property to he searched
                                                                                      Case: 1 :17-mj-00548 BerYlA'
             or iilentifu the person lD'name attd acldress)                           X=tt""o To . Howell'
     INFORMATION ASSOCIATED WITH THE EMAIL                                            î=rìä. ó"t" ' 8t1t2a17 seizure Warrant
        ACCOUNT MCOHEN@TRUMPORG.COM
                                                                                      ôåËåtioi.î search and
                                                 APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement oft-rcer or an attolney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the f'ollorving person or property (identiþ the personordescribe the
property to be searched and give íts location):

See Attachment A.
located in      the                Western           District of                Washington                      , there is now concealed (dentifi           the

person or describe the properly to be seized)i

 See Attachment B. This warrant is sought pursuant to 18 U.S.C. SS 2703(a), 2703(bX1XA), and 2703(cX1XA).

             Tlre basis for the search under Fed. R. Crim. P.            4I   (c) is (check   one ar nrore)i

                    devidence          of a crime;
                    dcontraband, fruits of crime, or other items illegally possessed;
                    dproperty designed for use, intended for              use, or used in committing a crime;
                    fl   a person to be arrested or a person who is urrlawfully restrained.

             The search is related to a violatio¡r of:
             Code Section                                                                     Offense Description
        18 U.S.C. S 951;                              Acting as a foreign agent without notice to the Attorney General;
        18 U.S.C. S 1014;                             False Statements to a financial institution
        18 U.S.C. S 1344                              Bank Fraud
             The application is based on these facts:

       See attached Affidavit.

              I    Continued on the attached sheet.
              0    Delayed notice       of _-- days (give exact ending date if more than 30 days                                             ) is requested
                   under   I   I   U.S.C. $ 3 103a, the basis of which is set forth on the attached sheet.


                                                                                                                           signalure

                                                                                                                            SpecialAgent, FBI
                                                                                                               Prinled name and l¡tle

Sworn to before me and signed in my presence


Date:               aao1n017
                                                                                                                 Judge's signature

City and state: Washington, D.C.                                                         Hon. BerylA. Howell, Chief U.S. Dístrict Judge
                                                                                                               Printed name and title
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 2 of 42


                                                                                         Få,LHffi
                                                                                          AUG      - T 20lf
                          IN THE UNI'TED STATES DISTRICT COURT                             U.$. í)islrlct & lJankrrrptcy
                                                                                ,.['l¿rír,
                              FOR ]'I.IE DISTRIC'f OF COLUMBIA                  u0urts     f0r thr lJistrict of Cof uinbia


 IN THE MATTER OF THE SEARCH OF
                                                       Case: 1:17*mj-00548
 INFORMATION ASSOCIATED WIl'H TI.{E                    Assigned To . Howell, BerylA.
 EMAIL ACCOUNT
                                                       Assign. Date : 81112017
 MCOHEN@TRUMPORG.COM
                                                       Description: Search and Seizure Warrant



                           AFFIDAVIT IN SUPPORT OF AN
                       APPLICATION FqR A SEARCH WARRANT

       I,                      being first duly sworn, hereby depose a¡rd state as follows:

                     INTRODUCTION AND AGENT BACKGROUND

       l.     I   make this afhdavit   in   suppoÉ   of an application for a search        warra¡rt for

information associated with       the email      address provided       for the email account
mcohen@trumporg.com (hereinafter the "Target Account"), that is stored at premises owned,

maintained, controlled,   or operated by Microsoft, an email provider        headquartered        at One

Microsoft Way, Redmond, WA 98052 (hereinafter "Microsoft"). The information to be searched

is desuibed in the following paragraphs and in Attachment     A.   This affidavit is made in support

of an application for a     search warrant under      l8   U.S.C. $$ 2703(a), 2703(bXlXA)               arrd


2703(c)(l)(A) to require Microsoft to disclose to the government copies of the information

(including the content of communications) further described in Attachment       A. Upon receipt of
the infonnation described in Attachment A, government-authorized persons            will review that
information to locate the items described in Attachment B.
        Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 3 of 42




         3.       The fàcts in this aflidavit come from my personal observations, my training and

experience. and infonnatio¡r obtained frorn other agents and witnesses. This affìdavit is intended

to show merely that there is suffìcient probable cause for the requested warrant and does not           set


forth allof my knowledge about this matter.

         4.        Based on my training and experience and the facts as set forth in this affidavit, there

is probable cause to believe that MICI-IAEL DEAN COHEN has committed violations of l8

U.S.C. $   l0l4   (false statements to a financial institution), lS U.S.C, $ 1344 (bank fraud),   l8 U.S.C.

$ I956 (money laundering),        l8   U.S.C. $ 951 (acting as an unregistered foreign agent), and22

U.S.C. $ 6l   I   er seq. (Foreign Agents Registration Act) (the "subject Offenses"). There also is

probable cause to search the information described in Attachment           A for   evidence, contraband,

fruits, and/or instrumentalities of the Subject Offenses, further described in Attachment B.

                                             JURISDICTION

         5.       This Court has jurisdiction to issue the requested warrant because it is "a court of

competent jurisdiction" as defined          by 18 U.S.C. $ 2711. Id. $$ 2703(a), (bXlXA), &
(cXlXn). Specifically,      the Court is "a district court of the United States (including a magistrate

judge of such a court) . . . that has jurisdiction over the offense being investigated." l8 U.S.C.

$ 27r   l(3XAX|).

                                           PROBABLE CAUSE

         6.       As described below, the FBI is investigating COHEN in connection with, inter alia,

statements he made to a known fìnancial institution (hereinafter "Bank l ") in the course of opening




                                                     2
         Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 4 of 42




a bank account held in the name of frssential Consultants, I.LC and controlled by COHEN. The

FBI also is investigating COHEN in connection with funds he received from e¡ltities controlled by

foreign governments and/or lbreign principals, and the activities in which he engaged in the United

States   on the¡r behalf without properly disclosing such relationships to the United        States


government.

         7.     On July 18,2017, this Court, based in paft on certain of the information set forth

below, issued a warrant to search a separate email account with a different service provider,

              @gmail.corn (the "Gmail Account"), based on a finding of probable cause. Copies

of the warrant to search the Cmail Account and accompanying affìdavit are attached hereto as

Attachment C and incorporated herein. As set forth in more detail below, there is probable cause

to believe that COHEN used both the Target Account and the Gmail Account while cornmitting

the Subject Offenses.

                A.      Michael Cohen

         8.     According to press reports and bank records collected during the investigation,

COHEN served for over a decade as an executive in the Trurnp Organization, an intemational

conglomerate with real estate and other holdings formerly controlled by President Donald Trump

priorto his presidency. Until approximately January 2017, COHEN was reported to have held

various positions within the Trump Organization. During an interview withThe Wall Street Journal

in or around January 2017, COHEN described his role as being "the fix-it guy. . . . Anything that

[then-President-elect Trump] needs to be done, any issues that concern him, I handle."r

         9.     In or around January 2017, COHEN made public statements that he would resign




I "lntelligence Dossier Puts Longtime Trump Fixer in Spotlight," Ilall     Street Journal, Jan. 11,
2017.


                                                 J
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 5 of 42




fiom the Trump Organization to serve   as the personal attorney    for Ptesideltt Trump (serving    as an


attorney to the President in his personal capacity, as opposed to as a mentberof'the White Flouse

Counsel's Office). COIìEN recently has identified himself publicly-including on his personal

Twittcr account-as a personal attorney for thc President, and ceflain emails obtainecl pursuant to

the warrant to search the Gmail Account identify Cohen as "Pcrsonal Attorney to President l)o¡rald

J. Trump."

               B.     Essential Consultants, LLC

         10.   In or around June 201 7, federal agents reviewed infonnation suppliecl by an F'DIC-

insured bank ("Bank 1") based on activity that Bank    t   had observed from a nu¡nber of accounts

related to COHEN. According to information provided by Bank          l, COHEN    has been a customer


since approximately June   201I and controls several checking     ancl loan accounts at Bank   l,   some


in his personal name and others in the narnes of corporate entities. Agents have subsequently

reviewed documents and records provided by Bank            I   related to COHEN and these various

accounts.

         ll.   Records provided by Bank     I   showthat on or about October 26,2016, COHEN

opened    a new checkiug    account   in the ¡rame of      Essential Consultants, LLC ("Essential

Consultants"); COHEN was the only authorized signatory on the account. On the paperwork

associated with opening the account, COHEN listed the Target Account as his e-mail address for

contact purposes. Corporate records show that Essential Consultants is a Delaware entity formed

by COHEN on or about October 17,2016.

         12.   According to information provided by Bank 1, when COIJEN opened the Essential

Consultants account, he made the fbllowing representations during the course of Bank        I's know

your customer ("KYC") procedures:




                                                  4
Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 6 of 42




   a.   that he was opening Essential Consultants as a real estate consulting company to

        collect fees lor investment consulting work;

   b.   that he intended to use his experience in real estate to consult on cornmercial arrd

        residential real estate deals;

   c.   that his typical clients were expected to be high net-worth donrestic individuals;

        and

   d.   that his purpose in setting up the account was to keep the revenue from his

        consulting-which he saicl was not his main sor¡rce of income-separâte from his

        personal finances.




                                          5
Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 7 of 42




                              6
Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 8 of 42




                              7
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 9 of 42




              D.     Representations to Bank     I   about Net Worth to Financial Institutions

       20,    In connection with the ongoing investigation, the govemment has reviewed other

representations COHEN has made      to Bank I         and other financial institutions, including

representations regarding his net worth and financial health made during the course      of   loan




                                             I
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 10 of 42




applications. A review to date has iderrtified substantial inconsistencies in COHEN's stated assets,

liabilities, and net worth in separate loan applications subr¡itted between 2013 and20l7.

        21.     For example, in or arouncl July 201 3, COIJEN submitted a "Statement of Financial

Condition" as of July     I,2Aß to Bank l.      The document purpoÍed to lay out COHEN's various

assets and liabilities, as   well as lris net worth. On the docurnent, COI{EN claimed to have assets

totaling approximately $87,190,000 and liabilities of approximately $9,550,000. On the same

document, COHEN claimed to have a net worth of approximately $70,600,000.

        22.     In or around October 2014, COHEN submitted a "Statement of Financial Condition"

as of August 1,2014 to Bank       l.   The document purported to lay out COHEN's various assets and

liabilities, as well as his net worth. O¡1 the document, COI-IEN claimed to have assets totaling

approximately $99,420,000 and liabilities of approximately $23,550,000. On the same document,

COHEN claimed to have a net worth of approximately $75,870,000.

        23.     In or around February 2016, in connection with opening the $500,000 HELOC

described above, COHEN submitted a summary of his assets, liabilities, and net worth to Bank      1.


COHEN claimed to have assets totaling approximately $63,435,315 and liabilities of approximately
                      \
$10,419,209. On the same document, COHEN claimed to have a net worth of approximately

$53,016,106.

        24.     On or about June 8, 2017, COHEN sent an email from his Gmail account to an

employee of a diflerent FDlC-insured financial institution ("Bank 5") a "statement of Financial

Condition" as of May 1,2017.6 On the document, COHEN claimed to have assets totaling


6
  Bank records show that COHEN has a lending relationship with a known IrDlC-insured financial
institution ("Bank 5") that uses New York taxi medallions as collateral. According to the same
statement, closely held entities controlled by COHEN had approximately $20,000,000 in notes
payable to Bank 5; the debt was secured by rnedallions with a total market value of only
$13,950,000.


                                                     9
        Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 11 of 42




approximately $41,955,000 and liabilities of approximately $39,130,000. On the same document,

COHEN clairned to ltave a net worth of approximately $2,825,000.

                   B.       Foreign Transactions in the Esscntial Consultants Account rvith               a
                            Russian Nexus

          25. As set forth ahove, irr or aroullcl October 2016, COHITN made set'eral
representations to Bank       I in connection   with the bank's KYC review process" including that      he


expected funds deposited into the Essential Consultants account would constitute incotne lrorn his

consulting work, that his consulting clients were expected to be domestic (that is, within the United

States), and that he expected his clients to be LJ.S.-based, high-net worth individuals.

          26.      Records obtained from Bank      I show substantial transactional activity   that appears

to be inconsistent with these KYC representations. Bank         I   records show that the account received

numerous deposits from foreign businesses and entities that do not reflect the stated client profile

for the residential and commercial real-estate consulting services ostensibly being provided by

Essential Consultants. Moreover, public records, media reports, and other publicly available

sources, as well as emails obtained pursuant to the warrant to search the Gmail Account, indicate

that some of these companies have signifrcant ties to foreign governments or are entities controlled

by foreign governments.

          27   .   A   search in or around July 2017 of the I-,I.S. Department of .lustice database of all

agents ourrently or previously registered under the Foreign Agent Registration Act ("FARA")

confirmed that neither COHEN nor Essential Consultants is or has been a registered agent of a

foreign government.T          All FARA registration is handled by the U.S.        Department of Justice's

National Security Division in Washington, D.C.



?
    The database is publicly available at https://www.fara.gov/


                                                      10
         Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 12 of 42




                               i.       Deposits by Columbus Nova" LLC

           28,       Telephone records related to COHEN's cellular telephone show that on or about

November 8, 2016, the day                of the presidential   election, a telephone registered to COI{EN

exchanged the first in a series of text messages with the CEO of Columbus Nova, LLC ("Columbus

Nova"). Illetween approximately November 8,2016                  and   July 14,2017, telephone records shorv

over 230 telephone calls and 950 text messages were exchanged between COHEN's cellular

telephone and the CEO               of Columbus Nova. Telephone records show no such text       messages or

telephone calls between COHEN's cellular telephone and the CEO of Columbus Nova prior to

November 8,2016.

           29.       Public records show thal Colurnbus Nova, LLC is an investment management firm

controlled by Renova Group ("Renova"), an industrial holding company based                        in   Zurich,

Switzerland. According to public news accounts, Renova is controlled by Viktor Vekselberg,                  a


wealthy Russian national. Public news accounts also report that Vekselberg is an oligarch with

various connections to Russian President Vladimir Putin who publicly met with Putin as recently

as in or around March 2017.8 According to the news articles, Vekselberg and Renova cun'ently

are involved in various infrastructure projects in Russia, such as the building of an airport in Rostov

in advance of the 2018 FIFA World Cup, which is to be held in Russia. Vekselberg has been

involved in various symbolic acts seen to be in the Russian rrational interest, such as the purchase

and repatriation of historic Faberge eggs.e



8                o'Russia's
    See, e.g.,                Putin Meets Tycoon Vekselberg," Reuters,Mar. 14,2017.
e On or about September 5, 2016, media outlets reported that Russian authorities arested two of
Vekselberg's closest associates in connection with allegations that a subsidiary had paid over $12
million in bribes to Russian government officials. Some media accounts speculated that the arrest
of Vekselberg's associates, as well as the commensurate searches of Renova's head office, were
intended as a warning from the Russian government that it wanted some form of cooperation or



                                                         1l
           Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 13 of 42




            30.     O¡r or about February 10. 2017, Cohen, through his Coogle email account, received

an email from an employee of Colurnbus Nova. infonning him that his name had becn aclded to

Columbus Nova's security list at its office building. Thc Columbus Nova employee also told Cohen

that his ofTice would be would be available shortly.

            3   L   Accord ing to records obtained from Bank   I through   June 30, 2017 , in the first six

months oî2017, the EssentialConsultants bank account received six deposits, each in the amount

of $83,333 (for a running total of $499,998). The funds for all six deposits-five of which were

wire transfers and orre by check-came from an accourlt at another bank held in the name of

Columbus Nova, LLC.

            32.     Records obtained from the financial institution ("Bank     4") where the Columbus

Nova account is located show that the funds used to pay COHEN originated from a second account

in the name of Renova US Management LLC ("Renova US"). For example, on or about January

27,2017, the Columbus Nova account at Bank 4 received a deposit of $83,333 from an account

held in the name of Renova US. The same day, a oheck for $83,333 and drawn on the Columbus

Nova account at Bank 4 was made out to Essential Consultants        LLC. On or about March 2,2017,

the Columbus Nova account at Bank 4 received $83,333 from the Renova US account. The same

day, the Columbus Nova account was used to $83,333 the Essential Consultants account at Bank

I   .   On or about March 3l ,2017 , the Columbus Nova account at Bank 4 received $83,333 from the

Renova US account. The same day, the Columbus Nova account was used to wire $83,333 to the

Essential Consultants account at Bank      l.   The government continues to investigate why the funds

used to pay COI{EN have treen wired through this Columbus Nova account as opposed to coming




value from Vekselberg. See, e.g., "Another Billionaire Incurs Putin's Wratho" Bloomberg,Sept.
6,2016.


                                                     t2
          Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 14 of 42




directly from the Renova US accor¡nt.

                          ¡i.    Plan to   Lift Russian Sanctions

           33.   On or about Febru ary 19,2017 , The New York Times published an afticle reporting

that COHEN had been involved in distributing a proposed plan to the tlren-National Security

Aclviser, Michael T. Flynn, for the United States to     lift   sanctions on Russia as part of a rregotiated

end to the hostilities in Ukraine. The terms of the proposal appear to have been favorable to the

Russians, according     to The Nev, York Times article.l0

           34.   According to the article, prior to meeting with Flynn, COHEN had been approached

by a Ukrainian politician ("Person 2") and a Russian-American businessman ("Person 3") who

had prior business dealings with COHEN and the Trump Organization. The news report stated

that Person 3 had previously been responsible for scouting deals in Russia for the Trump

Organization through.his company; that COI{EN met personally with both Person 2 and Person                3


about the proposal; and that during the meeting with Person 3, COHEN received the written plan

in a sealed envelope.

           35.   The news report further stated that COHEN confirmed that he met with Person 2

and'Person 3 and received the plan in u r"ul"d envelope, and that in or around February 2017,

COHEN then traveled to the White House, met the President in the Oval Office, and left the

proposal in the oflice occupied by then-National Security Adviser Flynn. According to the news

report, COHEN stated that he was waiting for a response at the time that Flynn was forced from

his post as the National Security Adviser.

           36.   Telephone records reviewed during the investigation show that, between January




r0
     "A
      Back-Channel Plan for Ukraine and Russia, Courtesy                of Trump Associates," New      York
Tímes, Feb. 19,2017.



                                                    l3
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 15 of 42




5, 2017 and February 70,2017. a cellular telcphone registerecl to COIJEN and a telephone

registered to Person 3 exchanged approximately twenty           calls. Sirnilarly, on or about January I l.

ZÙfi,a call   was exchanged between a cellular telcphone registered to COHEN and a teleplrone

registered to Flynn.

        37.       The lJnited States continues to investigate         if   any of the payments or financial

relationships described above. or other relationships descríbed fr¡rther below, wcre connected to

COHEN's involvement in the clistribution of a plarr to lilt Russian sanctions.

                  F.     Other Foreign Transactions in thc Esscntial Consultants Account

                         i.       Deposits by Korea Aerospace Industries Ltcl.

        38.       According to Bank    l,   on or about May 10,2017 and June 9,2017, the Essential

Consultants bank account received two deposits              in the amount $150,000 (totaling      $300,000

between the two deposits) from a bank account in Seoul, South Korea. According to documents

obtained from Bank      l,   the account holder frorn which the money was sent is Korea Aerospace

lndustries Ltd.   ("KAI"). According to its public        website,   KAI is a South Korea-based company

that produces and sells fixed-wing aircraft, helicopter aircraft, and satellites. Public news accounts

report that KAI has partnered with Lockheed Martin to bid later this year on a $16 billion U.S. Air

Force T-X Trainer Jet Replacement Program.

        39.       On or about April 28,2017, COHEN, using the Gmail account, sent an email to

another individual with the subject         "K Project." ln the email, COHEN attached a document
purporting to be a "Consulting Agreement" between KAI and Essential Consultants LLC that was

to enter into effect on May 1,2017. The document indicates that Essential Co¡rsultants would

render "consulting and advisory services, as requested" by KAI; no further information was

provided regarding the nature of the consulting and advisory services to be provided. 'fhe




                                                     14
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 16 of 42




document also indicated that        KAI would pay Essential        Consultants "a consulting fee     of   One

Million Two Hundred Thousand ($1,200,000.00) US Dollars," disbursed through eight $150,000

installments between May 2017 and Decernber 201 7.

          40.     According to publicly available rnatcrials and press accounts, as well as the

company's financial disclosures. the Republic of Korea (South Korea) government has significant

ties to   KAI. KA¡ itself   was formed   in   1999 as part of a governrnent-led effort to consolidate South

Korea's aerospace industry manufacturers into a new single entity. KAI holds the exclusive rights

for all of the government's military logistics and aerospace projects.ll The South                   Korean

government, through the Korea Development Bank, is the largest shareholder                    in KAI and its

largest debt holder.l2 According         to information provided by Bank l,       messages related    to   the

transfer of funds from KAI indicated that the purpose of these payments was "consulting services."

                            ii.    Wire Transfers from a Kazakhstani Bank

           41.   On or about May 10, 2017, COI{EN, using his Grnailaccount, sent an emailto an

unknown individual containing an attachment with the filename .'BTA-1." The attachment

contained apurported invoice for $150,000 from Essential Consultants LLC to BTA Bank in the

Republic of Kazakhstan. The invoice, identihed by invoice               BTA-l0l    referred   to a "monthly

consulting fee" pursuant to a 'oServices Agreement entered into on the 8th of May, 2017." The

invoice was directed to the attention of Kenges Rakishev. Open-source records identify Rakishev

as the majority shareholder       of Kazkommertsbank, another Kazakhstani bank that controls BTA

bank. Rakishev is also the son-in-law of Kazakhstan's ambassador to Russia.


ttSee, e.g., Andrew Tylecote & Francesca Visintin, Corporate Governance, Finance and the
Technological Advantage of Nations (2008), at 165-66; International Business Publications,
Korea Sauth: A "Spy" Guide (2016), at229-31.
r2KAI, Annual Report 2014, available at https://www.koreaaero.com/upload_images/new3df/
annuallPDF/Annual _report_eng_20 I 4.pdf.


                                                       t5
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 17 of 42




        42.    According to llank     l,   orr or about May 22,2017, the Esse¡rtial Consultants bank

account at Bank   I received a $150,000 deposit from       an account at Kazko¡nmertsbank. According

to Elank l, the listed account holder at Kazkommertsbank was a second Kazakhstani bank natned

ll'l'A llank, AO. Bank I     reported that a message accompanying the wire paymcnt indicated that

the agreement was a "monthly consulting fee as per Inv            BTA-l0l DD   lt4ay 10,2017 consulting

agreemenr vy/Nl DD 08 05 2017 CNTR Wn\¡DD 08105/2017."t3

                          iii.   Wire Transfers from Novartis Investments. SARL

        43.    Bank   I    also reported that on or about April 15, 2017 and May 15,2017, the

EssentialConsultants account at Bank        I   received two deposits in the amount of $99,800 (totaling

$199,600) from a Swiss bank account held in the name of Novartis Investments, SARL. Novartis

Investments, SARL is the in-house financial subsidiary            of the Swiss pharmaceutical   company

Novartis AC.

               G.      Bo and Abe Realty, LLC




¡3 According to press reports, BTA Bank has been mired in a multi-billion dollar fraud that
implicates its former top executives. Accordin gto a Forbes article published in or around February
2017, for example, BTA Bank's auditors PricewaterhouseCoopers previously identified a $10
billion discrepancy on the bank's balance sheets. Subsequent investigation by forensic accountants
revealed that a unit of BTA had been used to issue billions of dollars' worth of credit for property
development and other deals in Russia, Ukraine, and Belarus. The investigation also indicated
that funds illicitly had been removed from the bank through shell companies set up in the na¡nes
of executives' farnily members. ,See "How To Get Back A Lost $l0B: One Bank's Tale in
Europe's Biggest Alleged Fraud," Forbes, Feb. 6,2017          .




                                                      l6
         Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 18 of 42




                                                  . Records show that the ultinTate source of funds

used to repay the IJELOC funds came from a dil'ferent cort'tpany associated rvith COHEN, operating

under the name Bo and Abe Realty, LLC ("Bo and Abe Realty"),

          46.     According to records of incorporation obtained from the New York Deparlment of

State, Division   of Corporations, Bo and Abe Realty LLC was incorporated on or about luly 29,

2013. Documents show that the organizer was Michael Cohen and the associated business address

was COHEN's residential address at 502 Park Avenue,                New York, NY 10022. No other

agents or addresses wete listed on the incorporating paperwork.

          47.     Bank   I   records show that on or about July 31,2013, COI{EN signed account

opening documentation in order to open a bank account in the name of Bo and Abe Realty. In the

documentation, COHEN identified hi¡nself as the President      of Bo and Abe Realty; the opening

documentation described the purpose of the business as the "purohase of real estate." The account

opening documentation also listed two other signatories on the account: COIIEN's brother ("Person

4"), and Person 4's mother-in-law ("Person 5"). Both Person 4 and Person 5 were identified as
                          ls
"members" of the company.




15
     A
     sizeable portion of the firnds deposited into the Bo and Abe Realty account came from an
account in Person 5's narne. A review of documents provided by Bank I as wellas infonnation
provided by other tìnancial institutions indicate that both Person 4 and Person 5 are involved in
and receive significant funds through a different entity operating under the name Ukrethanol, LLC
("Ukrethanol"). Ukrethanol has been involved in a series of suspicious transactions and has been
suspected of possible money laundering or structuring. For example, in or around June 2013, Bank




                                                  t7
       Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 19 of 42




                    USE AND LOCATION OF THB TARGBT ACCOUNT

        48.     Records obtained irr the investigation show that COHEN used both the Target

Account and the Cmail Account during the course of his interactions with Bank I described above.

         49.    For example, on or about Decernber 4, 2015, COHEN subrritted an application to

Bank   I for a HELOC in the amount of $500,000. COt'lEN provided             the Target Account as his

email address, as well as the contact email aclclress for his wife.

        50.     In addition, as described above, on or about October 26,2016, COHEN completed

paperwork to open an account at Ba¡rk    I in the   name of Essential Consultants. As part of the account

opening processes, COHEN prcrvided Bank              I   with a signed Addendum to Business Master

Signature Card Resolution and Agreement to Open Accounts and Services pertaining to Esse¡rtial

Consultants. On the addenclum, COHEN provided a copy of his signature to Bank 1, u,               *.ll u,
contact information for Bank    l.   On the addendum, COHEN listed the Target Account as his e-

mail address for contact purposes.

        51.    On or about December I 3,2016, COHEN sent an e-mail from the Target Account

to an employee at Bank l, requesting assistance in completing wiring instructions for the Essential

Consultants account.

         52.   On or about March 21, 2017, COI-IEN used the Gmail Account to respond to an

email from an employee at Bank        I with updated       contact information. In his response, COHEN

copied the Target Account. On or about March23,20l7, COHEN submitted paperwork to Bank

I   for the purpose of opening a new account; in the section for customers to provide contact




3 closed a business account held in the name of Ukrethanol and exited its relationship with the
company as a result of suspicious activity in the business account. The government continues to
investigate the source of the Ukrethariol funds and the ultimate disposition of these monies.



                                                      l8
       Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 20 of 42




infonnation, COFIEN, by hand, struck out the Target Account address and in its place wrote the

Gnrail Account as his then-current e-mail address.

        53.      In addition, based on a preliminary review of emaíls obtained pursuant to the search

warrant For the Gmail Account, evidence strongly suggests that COHEN uscd at least one other

mealls of electronic communication besides the Gmail Account in the course of thc activity

described   above. For example, while COI{EN and the CEO of Columbus Nova                        began

communicating by telephone and text on or about November 8, 2016, the first e¡nail between            a


Columbus Nova employee and COHEN via Gmail does not appear to have occurred until February

2017, after the first payment of $83,333 was deposited into the account of Essential Consultants

LLC.

         54.     On or about July 14,2017, the Federal Bureau of Investigation sent a request,

pursuant   to l8 U.S.C.   $ 2703(f),   to Mícrosoft, requesting that Microsoft preserve all content for

all email   accounts associated    with the domain "trumporg.com," which included the Target

Account.

        55.      On or about July 20,2017 and again on or about July 25,2017,in response to           a


grand   jury   subpoena, Microsoft confirmed that the       Target Account was an active account

associated with the domain trumporg.com. Microsoft also provided records indicating that email

accounts associated with the domain "trumporg.com" are being operated on a Microsoft Exchange

server. According to publicly available inforrnation on Microsoft's website, Microsoft hosts

emails for clients on Microsoft Exchange servers, while allowing customers to use their own

domain (as opposed to the publicly available email domains supplied by Miuosoft, such as

hotmail.com). According to inforrnation supplied by Microsoft, the domain trumporg.com




                                                     t9
        Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 21 of 42




continues to opcrate approximately 150 active enrail accourrts through Microsoft lìxchange,

meaning that data associatcd rvith trumporg.com still exists on Microsoft's servers,

            BACKGROUND CONCBRNING MICROSOFT-SUPPORTED BMAIL

          56.    In nry training and experierrce, I have lealned that Microsoft provides a variety of

on-line services, including electronic mai! ("email") access. Subscribers obtain an accouut         b1,


registering a specific email address that ser\¡es as their unique account       identifier. During the

registration process, Microsoft asks for basic personal inl'ormation, such as a name that should be

associated with the account. Thcrefore, the computers         of Microsoft are likely to contain stored

electronic communications, including retrieved and unretrieved emailand information concerning

subscribers and their use     of serices, such as account access information, email transactio¡l
information, and account application information. In rny training and experience, such information

may constitute evidence of the crimes under investigation because the information can be used to

identify the account's user or users.

          57.    In my training and experience, email providers generally ask their subscribers to

provide certain personal identifying information when registering for an email account. Such

information can include the subscriber's full name, physical address, telephone numbers and other

identifiers, alternative ernail addresses, and, for paying subscribers, rneans and source of payrnent

(including any credit or bank account number). In my training and experience, suclt irrformation

may constitute evidence of the crimes under investigation because the information can be used to

identify the account's user or users. Based on my training and my experience, I know that, even

if   subscribers insert false information to conceal their identity, this information often provides

clues to their identity, location, or   illicit activities.




                                                        20
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 22 of 42




        58.     In rny training and expericnce, email providers typically retain ceftain transactional

information about the creation and use of each account on their systems. This information can

include the date on which the account was created, the length of scrvice, rccords      of log-in   (i.e.,

session) times and durations, the types    of service utilized, the status of the account (including

whether the account is inactive or closed), thc rnethocls used to connect to the account (such        as


logging into the account via the provider's r.vebsite), and other log fìles that reflect usage of the

account. In addition, email providers often have records of the Internet Protocol address ("lP

address") used to register the account and the IP addresses associated with particular logins to the

account. Because every device that connects to the Internet must use an IP address, IP address

information can help to identify which computers or other clevices were used to access the email

account.

        59. In my training and experience, in             some cases, email account users will

communicate directly with an email service provider about issues relating to the account, such        as


technical problems, billing inquiries, or conrplaints from other users. Email providers typically

retain records about such communications, including records of contacts between the user and the

provider's support services, as well as records of any actions taken by the provider or user as        a


result of the communications. In my training and experience, such information may constitute

evidence of the.crimes under investigation because the infor¡nation can be used to identify the

accouttt's user or users.

        60.     This application seeks a warrant to search all responsive records and information

under the control of Microsoft, a provider subject to the jurisdiction of this court, regardless      of

where Microsoft has chosen to store such inforrnation. The government intends to require the

disclosure pursuant to the requested warrant of the contents of wire or electronic communications




                                                 2t
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 23 of 42




and any records or other infbrmation pertaining to the customcrs or subscribers if'             such

comrnunication, record, or other information is withirr Microsoft's posscssion, custody, or control,

regardless   of   whether suclr communication, record, or other inl'ormalion is stored, held, or

                                         ró
maintained outside the tinited States.

        61.        As explained herein, information stored in connection with an email account may

provide crucial evidence of the "who, what, why, when, where, ancl how" of thc criminal conduct

under investigation, thus enabling the United States to establish and prove each element or

alternatively, to exclude the innocent from further suspicion. In my trairring and experiencc, the

information stored in connection with an email account can indicate who has used or controlled

the account. This "user attribution" evidence is analogous to the search for "indicia of occupancy"

while executing a search warrant at a residence. For exarnple, email communications, contacts

lists, and images sent (and the data associated with the foregoing, such as date and time) may

indicate who used or controlled the account at a relevant tirne. Further, inlonnation maintained

by the email provider can show how and when the account was accessed or used. For example,         as


described below, email providers typically log the Intemet Protocol (ll'j) addresses from which

users access the email account, along with the time and date of that access. By determining the

physical location associated with the logged IP addresses, investigators can understa¡rd the

chronological and geographic context of the email account access and use relating to the crime


l6lt is possible that Microsoft stores some portion of the information sought outside of the Urrited
States. In Miuosoft Corp. v. United States, 2016 WL 3770056 (2nd Cir. 2016), the Second Circuit
held that the government cannot enforce a warrant under the Stored Communications Act to
require a provider to disclose records in its custody and control that are stored outside the United
States. As the Second Circuit decision is not binding on this court, I respectfully request that this
warrant apply to all responsive information-including data stored outside the United States-
pertaining to the identified account that is in the possession, custody, or control of Microsoft. The
government also seeks the disclosure of the physical location or locations where the information
is stored.



                                                 22
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 24 of 42




under investigation. This geographic and timeline information may tend to either inculpate or

exculpate the account owner. Additionally, infonnation stored at the user's account may further

indicate the geographic location of the account user at a paúicular time (e.g.,location information

integrated into an image or video sent via email). Last, storecl electronic data may provide relevant

insight into the email account   olner's   state of mind as it relates to the offense under investigation.

For example, information in the email account may indicate the owner's motive and intent to

commit a crime (e.g., communications relating to the crime), or consciousness of guilt (e.g.,

deleting communications in an effort to conceal them from law enforcement).

                      PRESERVATION OF THE TARGET ACCCIUNT

        62.    On or about June 21, 7017, the Federal Bureau of Investigation sent a request,

pursuant   to 18 U.S.C. $ 2703(Ð, to Microsoft,          requesting that Microsoft preserve   all content

associated with the Target Account.

                                 FILTER REVTEW PRqCEDURES

        63.    Review    of the items described in Attachment A aird Attachment B will                 be

conducted pursuant to established procedures designed to collect evidence in a manner consistent

with professional responsibility requirements conceming the maintenance of attorney-client and

other operative privileges. The procedures include use of a designated "filter team," separate and

apart from the investigative team, in order to address potential privileges.

                                            CONCLUSION

        64.    Based on the forgoing, I request that the Court issue the proposed search warant.




                                                    23
        Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 25 of 42




                                     REOUEST FOR SEALING

         65.     I further request that the Court order that all papers in support of this application,

including the application, affTdavit and search warrant, be sealed until further order of the Court.

These documents discuss an ongoing briminal investigation that is neither public nor known to

allof   the targets of the investigation. Accordingly, there is good cause to seal these documents

because their premature disclosure may give targets an opportunity to flee/continue       flight from

prosecution, destroy or tarnper with evidence, change patterns of behavior, notify confederates,

or otherwise seriously jeopardize the investigation.




                                        Respectful ly submitted,




                                        Special Agent
                                        Federal Bureau of Investigation


                                                 rb
Subscribed and swom to before me on       ttris;?day     of Augusf 2017.




                                        The Honorable Beryl A. Howell
                                        Chief United States District Judge




                                                   24
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 26 of 42




                                    ATTACHMENT A


         This warrant applies to infonnation       associated   with the email account
mcohen@trumporg.com that is stored at premises owned, maintained, controlled, or operated by

Microsoft Corporation, an email provider headquartered at One Microsoft Way, Redmond, WA

98052.




                                            25
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 27 of 42




                                          ATTACHMBNT B


    I.        Information to be clisclosed by Microsoft Corporation
         To the extent that the information described in Attachment A is within the possession,
custody, or co¡rtrol of Microsolt Corporation (hereinafter "the Provider"), regardless of whether
such information is stored, held or maintained inside or outside of the United States, and including

any emails, records, files, logs, or infonnation that have been deleted but are still available to the
Provider, the Provider is required to disclosc the fbllowing information to the government for each
account or identifier listed in Attachment A:
         a.      The contelrts of all emails associated with the account, including stored or preserved

                 copies   of   emails sent to and from the account, draft emails, the source and
                 destination addresses associated with each email, the date and time at which each
                 emailwas sent, and the size and length of each email;
         b.      All   records or other information regarding the identifìcation    of the account, to
                 include full name, physical address, telephone numbers and other identifiers,
                 records of session times and durations, the date on which the account was created,

                 the length ofservice, the IP address used to registerthe account, log-in IP addresses
                 associated with session times and dates, account status, alternative email addresses
                 provided during registration, methods of connecting, log files, and means and
                 source of payment (including any credit or bank account number);

         c.      The types of service utilized;

         d.      All   records or other informatio¡r stored at any time by an individual using the
                 account, including address books, contact and buddy lists, calendar data, pictures,
                 and files;

         e.      All   records pertaining to communications between the Provider and any person
                 regarding the account, including contacts with support services and records of
                 actions taken; and other identifiers, records of session times and durations, the date
                 on which the account was created, the length of service, the types of service utilized,

                 the IP address used to register the account, log-in IP addresses associated with
                 session times and dates, account status, alternative e-mail addresses provided




                                                   26
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 28 of 42




                  duriug registration, all other user names associated with the account, all account
                  names associated with the subscriber, methocls olconnecting;

         f.       All   search history or web history:
         g.       All records indicating   the services available to subscrit'rers of the accourlts;

         h.       All   usernames associatcd with or sharing a login lP address or browser cookie rvith

                  the accounts;
          i.      All cookies, irrcluding third-party cookies,     associated with the user;
         j.       All   records that are associated with the machinc cookies associated with the user;
                  and

         k.       All telephone or instrument numbers associated with thc Account (including MAC
                  addresses, Electronic Serial Numbers ("ESN"), Mobile Electronic ldentity
                  Numbers ("MEIN"), Mobile Equipment Identilier ("MEID"), Mobile ldentification
                  Numbers ("MIN"), Subscriber ldentity Modules ("SlM"), Mobile Subscriber
                  Integrated Services Digital Network Number ("MSISDN"), International Mobile
                  Subscriber ldentifiers ("IMSI"),        or   International Mobile Equipment lde¡rtities
                  ("lME[").
   II.         Information to be Seized by the Government
         All information    described above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities      of violations of 18 U.S.C. $ l0l4 (false            statements   to a   financial
institution), l8U.S.C.$ 1344(bankfraud), l8U.S.C.$ 1956(moneylaundering), 18U.S.C.$951
(acting as an unregistered foreign agent), and22 U.S.C. $         6t   I el scq. (Foreign Agents Registration
Act), involving Michael Dean Cohen and occurring on or after January 1,201'6, including, for each
account or identifier listed on Attachment A, information pertaining to the following matters:

         a,       Communications, records, documents, and other                  files involving      Essential

                  Consultants,LLC;
         b.       Communications, records, docurnents, and other files involving Bo and Abe Realty,
                  LLC;
         c.       Communications, records, documents, and other files that false representations to           a

                  financial institution with relation to intended the purpose of an account or loan at
                  that financial institution; the nature of any business or entity associated with an




                                                     27
Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 29 of 42




       account a fìnancial institution; the source of funds flowing into an account; or the
       purpose or nature of any financial transactions involving that financial institution;

 d.    Records of any funds or benefits received by or offered to Michael Dean Cohen by,

       or on behalf oÇ any foreign goven:ìment, foreign officials, foreign entities, foreign
       persons, or foreign principals;

 e.   Communications, records, documents, and other files that reveal efforts by Michael
       Dean Cohen to conduct activities on behalf ofl, for the benefit of, or at the direction

      of any foreign government, foreign officials, foreign entities, foreign persons, or
       foreign principals;
 f.   Evidence indicating how and when the account was accessed or used, to determine
      the geographic and chronological context ofaccount access, use, and events relating

      to the crimes under investigation and to the account owner;
 g.   Evidence indicating the account owner's state of mind as it relates to the crimes
      under investigation;
 h.   The identity of the person(s) who created or used the account, including records
      that help reveal the whereabouts of such person(s); and
 l.   The identity of any person(s)-including records that help reveal the whereabouts
      of the person(sþ-who communicated with the account about any matters relating
      to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
      at the direction of any foreign government, foreign officials, foreign          entities,
      foreign persons, or foreign principals.




                                         28
                      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 30 of 42


ÀO 93 (Rev. I l/13) Search and Seizure Warant




                                           UNrrnn Srerns Drsrzucr CoURT
                                                                            for the
                                                                   District of Columbia

                  In the Matter of the Search         of                       )      Case. 1 :17-mj-00548
              (BrieJly describe the property to be searched                    )      Assigned To : Howell, BerYlA'
               or identiþ lhe person by nane and address)
                                                                               )      Assign. Date : 81112017
          INFORMATION ASSOCIATED WTH THE EMAIL                                 )      oátãtiption: Search and Seizure Warrant
             ACCOUNT MCOHEN@TRUMPORG.COM                                       )
                                                                               )

                                                 SEARCII AND SEIZURE WARRANT
To:       Any authorized law enf'orcement officer
         An application by a federal law enforcement officer or an attorney for the government requests the search
of the following person or property located in the           Western            District of             Washington
(identdy the person or describe the property to be searched and give its location)i


      See Attachment A.




        I find that the affidavit(s), or any recorded testimony, establish probable cause to search and seize the person or property
described above, and that such search will reveal (denrify the person or describe the property to be seized):

      See Attachment B.




          YOU ARE COMMANDED to execute this warrant on or before                 Ausust 15,2017          (not to exceed I 4 days)
      d   in the daytime 6:00 a.m. to l0:00 p.m. û at any time in the day or night because good cause has been established

        Unless delayed notice is authorized below, you must give a copy of the warrant and a receipt for the property taken to the
person from whom, or from whose premises, the property was taken, or leave the copy and receipt at the place where the
property was taken.
          The officer executing this warrant, or an officer present during the execution of the warrant, must prepare an inventory
as required by law and promptly retum this warrant and inventory to                          Hon. BervlA. Howell
                                                                                                   (United States Magistrale Judge)

     lJ Pursuantto l8 U.S.C. $ 3103a(b),I find that immediate notification may have an adverse result listed in l8 U.S.C.
$ 2705 (except for delay of trial), and authorize the officer executing this warrant to delay notice to the person who, or whose
property, will be searched or seized @heck the appropriate box)
     fJ for   _    days (nor to exceed 30)        t
                                              until, the facts justiSing, the later specific date of


Date and time issued:                                      ¿        z' So //h
                                                                                                           Judge's signalure


City and state:             Washington, DC                                                 Hon, BerylA. Howell, Chief U.S, District Judge
                                                                                                         Printed name and title
                      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 31 of 42


AO 93 (Rev. I l/13) Scarch and Scizure Warrant (Pagc 2)


                                                                     Return
Case No.:                                 Date and time warrant executed;         Copy of warrant and inventory left with:


Inventory made in the presence of            :



Inventory ofthe property taken and name ofany person(s) seized




                                                                  Certiflc¡tion


        I declare under penalty of perjury that this inventory is correct and was retumed along with the original warrant to the
designated judge.




Date:
                                                                                         Exe cut   ing ofr ce r's   s   lgßture


                                                                                            Prlnted name and liile
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 32 of 42




                                    ATTACHMENT A


         This warrant applies    to   information associated    with the email      account

mcohen@trumporg.com that is stored at premises owned, maintained, controlled, or operated by

Microsoft Corporation, an email provider headquartered at One Microsoft Way, Redmond, WA

98052.
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 33 of 42




                                          ATTAC.HMENT B


    I.        Information to be disclosed by Microsoft Corporation
         To the extent that the information described in Attachment A is within the possession,
custody, or control of Microsoft Corporation (hereinafter "the Provider"), regardless of whether
such information is stored, held or maintained inside or outside of the United States, and including

any emails, records, files, logs, or information that have been deleted but are still available to the
Provider, the Provider is required to disclose the following information to the government for each

account or identifier listed in Attachment A:

         a.      The contents of all emails associated with the account, including stored or preserved

                 copies   of emails sent to and from the account, draft emails, the source          and

                 destination addresses associated with each email, the date and time at which each
                 emailwas sent, and the size and length of each email;
         b.      All   records or other information regarding the identifìcation    of the account, to
                 include full name, physical address, telephone numbers and other identifiers,
                records of session times and durations, the date on which the account was created,

                the length ofservice, the IP address used to register the account, log-in IP addresses
                associated with session times and dates, account status, alternative email addresses
                provided during registration, methods of connecting, log files, and means and
                source of payment (including any credit or bank account number);
         c.     The types of service utilized;
         d.     All    records or other information stored at any time by an individual using the
                account, including address books, contact and buddy lists, calendar data, pictures,
                and fìles;
         e.     All    records pertaining to communications between the Provider and any person
                regarding the account, including contacts     with support services and records of
                actions taken; and other identifiers, records of session times and durations, the date
                on which the account was created, the length of service, the types of service utilized,

                the lP address used to register the account, log-in IP addresses associated with
                session times and dates, account status, alternative e-mail addresses provided
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 34 of 42




                 during registration, all other user names associated with the account, all account
                 names associated with the subscriber, methods of connecting;

         f.      All   search history or web history;

         g.      Allrecords indicating the services available to subscribers of the accounts;
         h.      All   usernames associated with or sharing a login IP address or browser cookie with

                 the accounts;
         i.      All cookies, including third-party cookies, associated with   the user;
         j.      All   records that are associated with the machine cookies associated with the user;

                 and

         k.      All   telephone or instrument numbers associated with the Account (including MAC

                 addresses, Electronic Serial Numbers          ("ESN"), Mobile Electronic Identity
                 Numbers     ("MElN"), Mobile Equipment ldentifier ("MElD"), Mobile Identification
                 Numbers ("MIN"), Subscriber ldentity Modules ("SIM"), Mobile Subscriber
                 Integrated Services Digital Network Number ("MSISDN"), International Mobile
                 Subscriber ldentifiers ("IMSI"),       or International Mobile Equipment     ldentities
                 ("lMEI").
    IL        Information to be Seized by the Government
         All information described    above in Section I that constitutes evidence, contraband, fruits,
and/or instrumentalities of violations      of   18 U.S.C.   $ l0l4   (false statements to a fìnancial
institution), l8 U.S.C. $ 1344 (bank fraud), l8 U.S.C. $ 1956 (money laundering), l8 U.S.C. $ 951
(acting as an unregistered foreign agent), and 22 U.S.C. $ 6l I el seq. (Foreign Agents Registration
Act), involving Michael Dean Cohen and occurring on or after January 1,2016, including, for each
account or identifier listed on Attaclrment A, information pertaining to the following matters:

         a.      Communications, records, documents, and other files involving Essential
                 Consultants,LLC;
         b.      Communications, records, documents, and other files involving Bo and Abe Realty,
                 LLC;
         c.      Communications, records, documents, and other files that false representations to    a

                 frnancial institution with relation to intended the purpose of an account or loan at
                 that fìnancial institution; the nature of any business or entity associated with an
Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 35 of 42




      account a financial institution; the source of funds flowing into an account; or the
      purpose or nature of any financial transactions involving that fìnancial institution;

 d    Records of any funds or benefìts received by or offered to Michael Dean Cohen by,

      or on behalf of, any foreign government, foreign officials, foreign entities, foreign
      persons, or foreign principals;

 e.   Communications, records, documents, and other files that reveal efforts by Michael
      Dean Cohen to conduct activities on behalf of, for the benefit of, or at the direction
      of any foreign government, foreign officials, foreign entities, foreign persons, or
      foreign principals;
 f.   Evidence indicating how and when the account was accessed or used, to determine
      the geographic and chronological context ofaccount access, use, and events relating

      to the crimes under investigation and to the account owner;
 g.   Evidence indicating the account owner's state of mind as      it relates to the crimes
      under investigation;

 h.   The identity of the person(s) who created or used the account, including records
      that help reveal the whereabouts ofsuch person(s); and
 t.   The identity of any person(s)-including records that help reveal the whereabouts
      of the person(s)-who communicated with the account about any matters relating
      to activities conducted by Michael Dean Cohen on behalf of, for the benefit of, or
      at the direction of any foreign government, foreign officials, foreign        entities,
      foreign persons, or foreign principals.
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 36 of 42




                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


 IN THE MATTER OF THE SEARCH OF                          Case. 1 :17-mj*00548
 INFORMATION ASSOCIATED WITH THE                         Assigned To : Howell, BerYlA'
 EMAIL ACCOUNT                                           Assign. Date: 81112017
 MCOHEN@TRUMPORG.COM                                     nálãript¡on: Search and Seizure Warrant


               MOTTON TO SEAL WARRANT AND RELATÞD DOCUMENTS AND
                 TO REOUTRE NON-DTSCLOSURE rrNpER 18 U.S.C. I ?705(b)

          The United States of America, moving by and through its undersigned counsel, respectfully

moves the Court for an Order placing the above-captioned warrant and the application and affrdavit

in support thereof (collectively herein the "Warrant") under seal, and precluding the provider from

notifying any person of the Warrant pursuant to 18 U.S.C.        $   2705(b). In regard to the non-

disclosure, the proposed Order would direct Microsoft Corporation ("Microsoft"), an electronic

communication and/or remote computing services provider headquartered at One Microsoft Way,

Redmond, V/A 98052, not to notiS any other person (except attorneys for Microsoft for the

purpose   of receiving legal advice) of the existence or content of the Warrant for   a period   of one

year or until further order of the Court.

                         JURISDIC.TION AND LEGAL BACKGROLIND

          l.     The Court has the inherent power to seal court filings when             appropriate,

including the Wamant. United States v. Hubbard,650 F.2d 293,315-16 (D.C. Cir. 1980) (citing

Nixon v. Warner Communications, 1nc.,435 U.S. 589, 598        (197S). The Court may also     seal the

Warrant to prevent serious jeopardy to an ongoing criminal investigation when, as in the present

case, such jeopardy creates a compelling governmental interest in preserving the confïdentiality     of

the Wanant. See WashingtanPostv. Robinson,g3sF.2d282,287-89 (D.C. Cir. 1991).
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 37 of 42




        2.      In addition, this Court has jurisdiction to issue the requested order because it is "a

court of competent jurisdiction" as deftned by 18 U.S.C. ç 2711. Specifically, the Court is a

"district couft of the United States . . . that   - has jurisdiction over the offense being investigated."
18 U.S.C. $ 2711(3XAXi). As discussed             fully below,   acts or omissions in furtherance of the

offense under investigation occürred within Washington, D.C.            .See 18   U.S.C. ç 3237.

        3.      Further, the Court has authority to require non-disclosure of the Warant under               18


U.S.C. $ 2705(b). Microsoft provides an ooelectronic communications service," as defined in                  l8

U.S.C. $ 2510(15), and/or'oremote computing service," as defined in l8 U.S,C. g 27ll(2). The

Stored Communications Act ("SCA"), 18 U.S.C. çç 2701-2712, governs how Microsoft may be

compelled to supply communications and other records using a subpoena, court order, or search

warrant. Specifically, Section 2703(c)(2) authorizes the Government to obtain certain basic

"subscriber information" using a subpoena, Section 27}3(d)allows the Government to obtain othor

"non-content" information using        a court order, and Section               2703(a)-(bX1XA) allows the

Government to obtain contents of communications using a search warrant.                ,See 18   U.S.C. ç 2703,

       4.       The SCA does not set forth any obligation for providers to notify subscribers about

subpoenas, court orders, or search warrants under Section 2703. However, many have voluntarily

adopted policies of notifying subscribers about such legal requests. Accordingly, when necessary,

Section 2705(b) of the SCA enables the Government to obtain a court order to preclude such

notification. In relevantpart, Section 2705(b) provides        as   follows:l

       (b) Preclusion of notice to subject of governmental access.                *
                                                                           A governmental
       entity acting under section 2703 .. . may apply to a court for an order commanding
       a provider of olectronic communications service or remote computing service to
       whom a warrant, subpoena, or court order is directed, for such period as the court

I Section 2705(b) contains additional requirements for legal process obtained pursuant to l8 U.S.C.

$ 2703(bxl)(B), but the Government does not seek to use the proposed Order for any legal process
under that provision.

                                                      )
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 38 of 42




        deems appropriate, not to notify any other person of the existence of the warrant,
        subpoena, or court order. The court shall enter such an order if it determines that
        there is reason to believe that notification of the existence of the warrant, subpoena,
        or court order wi[[ resultin-
            (1) endangering the life or physical safety of an individual;
            (2) flight from prosecution;
            (3) destruction of or tampering with evidence;
            (4) intimidation of potential witnesses; or
            (5) otherwise seriously jeopardizing an investigation or unduly delaying a trial.

18 U.S.C. $   2705(b). The United States District Court for the District of Columbia has made clear

tlrat a nondisclosure order under Section 2705(b) must be issued once the Government makes the

requisite showing about potential consequences of notification:

       The explicit terms of section 2705(b) make clear that if a courts [sic] finds that there
       is reason to believe that notifying the customer or subscriber of the court order or
       subpoena may lead to one of the deleterious outcomes listed under $ 2705(b), the
       court must enter an order commanding a service provider to delay notice to a
       customer for a period of time that the court determines is appropriate. Once the
       government makes the required showing under $ 2705(b), the court is required to
       issue the non-disclosure order.

In re Applicationfor Order of Nondisclosure Pursuant to        l8 U.S.C, S 2705(b) þr          Qrand Jury

Subpoena #GJ2014031422765,4i F. Supp. 3d 1, 5 (D.D.C. 2014).

       5.       Accordingly, this motion to seal sets forth facts showing reasonable grounds to

command Microsoft not to notify any other person (except attorneys for Microsoft for the pu{pose

of receiving legal advice) of the existence of the Subpoena for a period of one year or until further

order of the Court.

                  FACTS SUPPORTING SEALING AND NON-DISCLQSURE

       6.       At the present time, law enforcement officers of the FBI are conducting                  an

investigation into violations related to 18 U.S.C. $ 1014 (false statements to   a   financiål institution),

18 U.S.C. $ 1344 (bank fraud),   l8 U.S.C. $ 1956 (money laundering), 18 U.S.C.           $ 951 (acting as

an unregistered foreign agent), and 22 U.S.C. $ 6l     I er seg. (Foreign Agents Registration          Act)



                                                  3
     Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 39 of 42




arising out of thç conduct of Michael D. Cohen. It does not appear that Cohen is currently aware

of the nature and scope of the ongoing FBI investigation into him.

                         &EO-UEST FOR SEALTNG           ANp NON-pTSCLOSURE
        7   .   In this matter, the government requests that the Warrant be sealed until further order

of the Court and that Microsoft and its employees be directed not to notify any other person of the

existence or content of the Warrant (except attorneys for Microsoft for the purpose        of receiving

legal advice) for a period   of one year or until further order of the Court. Such an order              is

appropriate because the Wa¡rant relates to an ongoing criminal investigation, the         full   scope   of

which is neither public nor known to the targets of the investigation, and its disclosure may alert

these targets to the ongoing investigation and its scope. Once alerted to this investigation, potential

targets would be immediately prompted to destroy       or conceal incriminating evidence, alter their

operational tactics   to avoid future   detection, and otherwise take steps        to   undermine the

investigation and avoid future prosecution. In particular, given that they are known to use

electronic communication and remote computing services, the potential target could quickly and

easily destroy or encrypt digital evidence relating to their criminal   activþ.

       8.       Given the complex and sensitive nature of the criminal activity under investigation,

and also given that the criminal scheme may be ongoing, the Government anticipates that this

confidential investigation   will   continue   for the next year or longer. However,               should

circumstances change such that court-ordered nondisclosure under Section 2705(b) becomes no

longer needed, the Govemment     willnotify the Court   and seek appropriate relief.

       9.       There is, therefore, reason    to believe that notification of the     existence   of the

Warrant will seriously jeopardize the investigation, including by giving the targets an opportunity

to flee from prosecution, destroy or tamper with evidence, and intimidate witnesses. ^!ee    l8 U.S.C.


                                                   4
       Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 40 of 42




$ 2705(bX2)-(5). Because of such potential jeopardy to the investigation, there also exists          a

compelling governmental interest in confidentiality to justify the government's sealing request.

See   Robinson,935 F.2d at287-89.

         10.     Based on prior dealings with Microsoft the United States is aware that, absent a

court order under Section 2705(b) commanding Microsoft not to notify anyone about a legal

request,   it is Microsoft's policy   and practice, upon receipt   of a warrant seeking the contents of

electronically stored wire or electronic communications for a certain account, to notify the

subscriber or customer of the existence of the warrant prior to producing the material sought.

         WHEREFOR-E, for all the foregoing reasons, the government respectfully requests that the

above-captioned warrant, the application and affrdavit       in support thereof, and all   attachments

thereto and other related materials be placed under seal, and furthermore, that the Court command

Microsoft not to notify any other person of the existence or contents of the above-captiqned

warrant (except attorneys for Microsoft for the purpose of receiving legal advice) for a period     of

one year or   until further order ofthe Court.

                                                        Respectfully submitted,

                                                        ROBERT S. MUELLER,III
                                                        Special Counsel


Dated:     (ftfr,o,z
            tt



                                                    5
      Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 41 of 42


                                                                                           Fln_ffiff
                                                                                            AUt      - I zut¡,
                          IN THE UNITED S]'A'TES DISTRICT COURT'
                              FOR THE DISTRICT OF COLUMBIA                        ,tl-erx.
                                                                                          U.S.    District & tJankrrrptcy
                                                                                  u0urts   for i,ta lli;tri;t oi Ço¡u,,bi*

 IN THE MATTER OF THE SEARCH OF                          Case: '1 :17-mj-00548
 INFORMATION ASSOCIATED WITH'fI-IE                       Assigned To : Howell, BerylA.
 EMAIL ACCOUNT                                           Assrgn. Date . 81112017
 MCOHEN@TRUMPORG.COM                                     Description. Search and Seizure Warrant


                                               ORDEIì.

       The United States has filed a motion to seal the above-captioned warrant and related

documents, including the application and affidavit in support thereof (collectively the "Warrant"),

and to require Microsoft Corporation ("Microsoft"), an electronic communication and/or remote

computing services headquartered at One Microsoft Way, Redmond, WA 98052 not to disclose

the existence or contents of the Warrant pursuant to   l8 U.S.C.   $ 2705(b).

       The Court finds that the United States has established that a cornpelling govemmental

interest exists to justify the requested sealing, and that there is reason to believe that notification

of the existence of the Vy'arrant will seriously jeopardize the investigation, including by giving the

targets an opportunity to flee from prosecution, destroy or tamper with evidence, and intimidate

witnesses. ^lee   l8 U.S.C. $ 2705(bX2)'(5).

       IT IS THER-EFORE ORDERED                that the motion is hereby GRANTED, and that the

warrant, the application and affidavit in support thereof, all attachments thereto and other related

materials, the inst¿nt motion to seal, and this Order be SEALED until further order of the Court;

and
       Case 1:19-mc-00044-BAH Document 13 Filed 05/22/19 Page 42 of 42




         IT IS FURTHER ORDERED            that, pursuant   to l8 U,S.C. $ 2705(b), Microsoft   and its

employees shall not disclose the existence or content of the Warrant to any other person (except

attorneys for Microsofr for the purpose of receiving legal advice) for a period of one year or until

further order of the Court.




                                            éz'/ ø".ú4
                                      THE HONORABLE BERYL A. HOWELL
                                      CHIEF TINITED STATES DISTRICT JUDGE

â¿¿l¿"i( h tT
Date




                                                 2
